EXHIBIT 10.2

BEVERLY HILLS BANCORP INC.

STOCK APPRECIATION RIGHT CERTIFICATE (SAR)

THIS IS TO CERTIFY that Beverly Hills Bancorp Inc., a Delaware corporation (the
“Company”), has granted to the director and/or officer named below (“Holder”) a
stock appreciation right (“SAR”) with respect to the number of shares of the
Company’s common stock (the “Common Stock”) set forth below (the “Shares”) to
receive cash as of each exercise equal to the excess of the fair market value of
a Share at that time over the fair market value of a Share at the Date of Grant
of the SAR (the “Base Value”) upon the terms and conditions set forth below:

 

Name of Holder:

      

Address of Holder:

      

Number of Shares:

 

                shares

 

Base Value (Fair Market

    Value as of the Date

    of Grant) Per Share:

         

Date of Grant:

 

September 28, 2006

Expiration Date:

 

September 28, 2011

Exercise Schedule: The SAR shall become exercisable (“vest”) as follows:

 

Exercise Date    No. of Shares

September 28, 2007

  

September 28, 2008

  

September 28, 2009

  

IN WITNESS WHEREOF, the Company has granted to Holder the SAR as of the Date of
Grant set forth above.

 

HOLDER

 

 

 

    

BEVERLY HILLS BANCORP INC.

23901 Calabasas Road, Suite 1050

Calabasas, CA 91302

 

 

By                                      
                                                                           

Its    Chairman of the Board

 



--------------------------------------------------------------------------------

STOCK APPRECIATION RIGHT AGREEMENT

This STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made and entered
into as of the Date of Grant set forth in the Stock Appreciation Right
Certificate to which this Agreement is attached (the “Certificate”) by and
between Beverly Hills Bancorp Inc., a Delaware corporation (the “Company”), and
the holder (the “Holder”) named in the Certificate.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Certificate.

The Company and Holder agree as follows:

1. Grant of SAR. The Company hereby grants to Holder, upon the terms and subject
to the conditions set forth in this Agreement, a stock appreciation right (the
“SAR”) to receive upon each exercise cash in the amount equal to the number of
Shares with respect to which the SAR is exercised multiplied by the amount by
which the Fair Market Value exceeds the Base Value set forth in the Certificate.

2. Fair Market Value. The “Fair Market Value” shall be determined as follows:

2.1. If on the date of exercise (or deemed exercise) of the SAR the Common Stock
is listed or traded on a national securities exchange, the Nasdaq Stock Market,
the OTC Bulletin Board, or similar trading market, or is regularly quoted by a
recognized securities dealer and selling prices are reported, the Fair Market
Value shall be the closing price of the Common Stock on the date of exercise or
if, a closing sales price is not reported, the Fair Market Value shall be the
mean between the high bid and low asked quotations for the Common Stock on the
date of exercise. If the exercise occurs on a date that the securities markets
are not open, the Fair Market Value shall be determined as of the first date
after the date of exercise that the securities markets are open.

2.2. If the Fair Market Value cannot be determined in accordance with
Section 2.1, the Fair Market Value shall be determined in good faith by the
Board of Directors (or a committee of the Board authorized to make such
determination) (the “Administrator”), with reference to various factors
determined to be appropriate by the Administrator, which might include the
Company’s net worth, amounts paid for stock of the Company in financings
involving sophisticated investors, prospective earning power, dividend-paying
capacity, and other relevant factors, including the goodwill of the Company, the
economic outlook in the Company’s industry, the Company’s position in the
industry, the Company’s management, and the values of stock of other
corporations in the same or a similar line of business.

3. Vesting

3.1. The SAR shall “vest” and become exercisable in installments upon and after
the date[s] set forth under the caption “Exercise Schedule” in the Certificate.
The installments shall be cumulative; i.e., the SAR may be exercised, with
respect to any or all Shares covered by an installment, at any time or times
after the installment first becomes exercisable and until the Expiration Date.



--------------------------------------------------------------------------------

3.2. No vesting shall occur after the Service Termination Date (as defined in
Section 4.5 of this Agreement).

4. Exercise of the SAR

4.1. Except in circumstances where the SAR is deemed exercised, the SAR may be
exercised, in whole or in part, only by delivery to the Company of written
notice of the exercise of the SAR substantially in the form of Exhibit “A”
attached to this Agreement stating the number of Shares with respect to which
the SAR is being exercised.

4.2. The SAR may only be exercised during such period that under policies
approved by the Board of Directors of the Company, directors and officers of the
Company may publicly sell securities of the Company. If the Board of Directors
does not have such a policy, the SAR may not be exercised during the period
commencing 15 days before the end of each calendar quarter and ending two
business days after the first to occur of the filing of the Form 10-Q with the
Securities and Exchange Commission for such quarter (or Form 10-K with respect
to the fourth quarter of the fiscal year) or the public announcement of the
Company’s earnings for such period. This limitation shall not be applicable in
connection with a deemed exercise upon consummation of a Corporate Transaction
or upon the Expiration Date or Service Termination Date.

4.3. Following receipt of the exercise notice, the Company shall, within five
days, make the cash payment provided for in this Agreement, without interest;
provided, however, that if the determination of the Fair Market Value must be
made by the Administrator in accordance with Section 2.2 of this Agreement, the
payment may be deferred until that Administrator makes the determination, but
not more than 35 days after the date of exercise.

4.4. Upon request, Holder shall also deliver this Agreement and Certificate to
the Secretary of the Company, who shall endorse a notation of the exercise and
return the Agreement and Certificate to Holder.

4.5. Termination of SAR; Deemed Exercise. The SAR shall terminate and expire
upon the earliest to occur of: (a) the Expiration Date; (b) the date Holder
ceases to be in the service (as a director or employee) of the Company (or its
successor by reason of a merger or consolidation) and any subsidiary of the
Company (the “Service Termination Date”); and (c) the consummation of a
Corporate Transaction. For purposes of clarification, if Holder is a director of
the Company and of a subsidiary of the Company, the fact that the Holder ceases
being a director only of the subsidiary shall not trigger the Service
Termination Date. If on the Expiration Date or the Service Termination Date the
Fair Market Value exceeds the Base Value, notwithstanding the limitations under
Section 4.2 of this Agreement, the SAR shall be deemed exercised (to the extent
vested) immediately prior to such termination and the Company shall pay Holder
(or his estate) the amount contemplated by Section 1 of this Agreement. For this
purpose, if the Corporate Transaction is a merger or consolidation in which the
shareholders of the Company receive only cash for their shares of Common Stock,
the Fair Market Value shall be deemed to be the amount of cash per share to
which the common shareholders are entitled to receive in the transaction
(excluding any funds held back or deposited into an escrow for indemnification
claims).

 

2



--------------------------------------------------------------------------------

5. Changes in Capital Structure

5.1. If outstanding shares of Common Stock shall be subdivided into a greater
number of shares, or a dividend in Common Stock shall be paid in respect of
Common Stock, the Base Value of the SAR in effect immediately prior to such
subdivision or at the record date of such dividend shall, simultaneously with
the effectiveness of such subdivision or immediately after the record date of
such dividend, be proportionately reduced, and conversely, if outstanding shares
of the Common Stock shall be combined into a smaller number of shares, the Base
Value of the SAR in effect immediately prior to such combination shall,
simultaneously with the effectiveness of such combination, be proportionately
increased.

5.2. When any adjustment is required to be made in the Base Value, the number of
Shares with respect to which the SAR is then unexercised shall be adjusted to
that number of Shares determined by dividing (a) an amount equal to the number
of such Shares immediately prior to such adjustment, multiplied by the Base
Value in effect immediately prior to such adjustment, by (b) the Base Value in
effect immediately after such adjustment.

6. Corporate Transactions

6.1. In the event of a Corporate Transaction, the SAR shall be deemed exercised
in full as of the consummation of the Corporate Transaction, irrespective of the
vesting provisions, and for this purpose, the Fair Market Value shall be
determined as if the exercise date was the trading day immediately preceding the
consummation of the Corporate Transaction.

6.2. A “Corporate Transaction” means:

6.2.1 a liquidation or dissolution of the Company;

6.2.2 a merger or consolidation of the Company with or into another corporation
or entity in which the Company is not the surviving corporation (other than a
merger with a wholly owned subsidiary);

6.2.3 a merger or consolidation of the Company (or a triangular merger involving
a subsidiary of the Company) where the Company is the surviving corporation but
with respect to which the shareholders of the Company immediately prior to the
merger or consolidation hold less than 50% of the outstanding Common Stock of
the Company immediately following the merger or consolidation; or

6.2.4 the sale of all or substantially all of the assets of the Company in a
single transaction or a series of related transactions.

7. General Provisions

7.1. Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, or by United States first
class, registered or certified mail, postage prepaid, addressed to the party at
the address set forth on the signature page of this Agreement. Any Notice, other
than a Notice sent by registered or certified mail, shall be effective when
received; a Notice sent by

 

3



--------------------------------------------------------------------------------

registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the third day following deposit in
the United States mails. Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this section.

7.2. Failure to Enforce Not a Waiver. The failure of the Company to enforce any
provision of this Agreement shall is no way be construed to be a waiver of such
provision or of any other provision hereof.

7.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California applicable to contracts made
in, and to be performed within, that State.

7.4. SAR Non-transferable. Holder may not sell, transfer, assign or otherwise
dispose of the SAR except by will or the laws of descent and distribution, and
only Holder or his or her legal representative or guardian may exercise the SAR
during Holder’s lifetime.

7.5. Successors and Assigns. Except to the extent specifically limited by the
terms and provision of this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.

7.6. Miscellaneous. Titles and captions contained in this Agreement are inserted
for convenience of reference only and do not constitute a part of this Agreement
for any other purpose. Except as specifically provided herein, neither this
Agreement nor any right pursuant hereto or interest herein shall be assignable
by any of the parties hereto without the prior written consent of the other
party hereto.

7.7. Tax Treatment. Holder understands that the exercise of the SAR will give
rise to ordinary taxable income to him or her. The Company makes no
representations with respect to and hereby disclaims all responsibility as to
the tax treatment of the SAR.

The signature page of this Agreement consists of the last page of the
Certificate.

 

4



--------------------------------------------------------------------------------

EXHIBIT “A”

NOTICE OF EXERCISE

(To be signed only upon exercise of the SAR)

TO: Beverly Hills Bancorp Inc.

The undersigned, the holder of the Stock Appreciation Right (SAR), Date of Grant
                     , 20    . hereby irrevocably elects to exercise the SAR to
receive in cash the appreciation with respect to              shares of Common
Stock of Beverly Hills Bancorp Inc.

 

Dated:

                          (Signature must conform in all respects to name of
holder as specified on the face of the SAR)                         (Address)  
             Social Security Number